                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 JOHNNIE HARRIS                                                               CIVIL ACTION

 VERSUS                                                                           NO. 18-7685

 SHERIFF MARLIN GUSMAN, ET AL.                                             SECTION: “A”(3)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge, and the failure of any party

to file an objection to the Magistrate Judge’s Partial Report and Recommendation, hereby approves

the Partial Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that the motion to dismiss filed by Dr. Xuong Nguyen and Nurse

Practitioner Deborah Gray, Rec. Doc. 21, is DENIED.

       IT IS FURTHER ORDERED that plaintiff’s claims against Orleans Parish Sheriff Marlin

Gusman, Director of Medical Services “John Doe,” and “Inmate Green” are DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

       New Orleans, Louisiana, this 13th day of March, 2019.




                                            __________________________________________
                                                UNITED STATES DISTRICT JUDGE
